Case: 18-40917      Document: 00515350914         Page: 1    Date Filed: 03/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                              FILED
                                    No. 18-40917                          March 19, 2020
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk

EDDY LEE SPEARMAN,

                                                 Plaintiff-Appellant

v.

WILLIAM STEPHEN; BRAD LIVINGSTON; JESSIE OWENS; TEXAS
DEPARTMENT OF CRIMINAL JUSTICE - CORRECTIONAL INSTITUTION
DIVISION; BOARD OF PARDONS AND PAROLE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:15-CV-140


Before JONES, CLEMENT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Eddy Lee Spearman, former Texas prisoner # 1669714, appeals the
dismissal of his 42 U.S.C. § 1983 complaint with prejudice as time barred. His
complaint alleged a claim of false imprisonment, specifically, that he was
incarcerated for 16 months and 12 days past his discharge date in relation to
two sentences imposed by the state trial court in 1988.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40917     Document: 00515350914    Page: 2   Date Filed: 03/19/2020


                                 No. 18-40917

      We review the district court’s dismissal under Federal Rule of Civil
Procedure 12(b)(6) de novo. Groden v. City of Dallas, Tex., 826 F.3d 280, 283
(5th Cir. 2016); cf. Price v. City of San Antonio, Tex., 431 F.3d 890, 892 (5th
Cir. 2005). Because no federal statute specifies a limitations period for § 1983
suits, federal law borrows the forum state’s general personal injury limitations
period. See Wallace v. Kato, 549 U.S. 384, 387 (2007). In Texas, the applicable
period is two years. TEX. CIV. PRAC. & REM. CODE § 16.003(a).
      Although the Texas limitations period applies, federal law governs when
Spearman’s claim accrued. See Wallace, 549 U.S. at 388. Under federal law,
the statute of limitations commences when the plaintiff becomes aware that he
has suffered an injury. Piotrowski v. City of Houston, 51 F.3d 512, 516 (5th
Cir. 1995). Though Spearman argues that he did not learn of his true sentence
discharge date until April 2014, his own pleadings indicate that he had
sufficient information to know that his sentence had been miscalculated in
2007. See id. The instant complaint was filed in 2015, well after the expiration
of the limitations period.
      To the extent Spearman is arguing for tolling of the limitations period
because he was of “unsound mind” at the time the cause of action accrued, see
TEX. CIV. PRAC. & REM. CODE § 16.001(a)(2) and (b), he did not raise his current
argument before the district court. Arguments not raised before the district
court are forfeited and will not be considered on appeal unless the party can
demonstrate “extraordinary circumstances.” Leverette v. Louisville Ladder
Co., 183 F.3d 339, 342 (5th Cir. 1999). Spearman makes no effort to establish
extraordinary circumstances.
      Spearman also contends that he was entitled to equitable tolling,
asserting that the defendants fraudulently concealed information concerning
the truth of his time calculation. This contention is unavailing. Nothing in



                                       2
    Case: 18-40917    Document: 00515350914      Page: 3   Date Filed: 03/19/2020


                                 No. 18-40917

Spearman’s complaint, as amended, suggests that the defendants actively
concealed the existence of any cause of action. See King-White v. Humble
Indep. Sch. Dist., 803 F.3d 754, 764 (5th Cir. 2015). Additionally, he had
sufficient knowledge of the relevant facts by 2007 to end any estoppel effect
that would otherwise apply. See id. Last, Spearman has not shown that he
pursued his rights diligently. See Hand v. Stevens Transp., Inc. Empl. Benefit
Plan, 83 S.W.3d 286, 293 (Tex. Ct. App. 2002).
      Accordingly, the district court did not err by concluding that Spearman’s
claim was time barred and dismissing the § 1983 complaint. See Price, 431
F.3d at 892; Jones v. Alcoa, 339 F.3d 359, 366 (5th Cir. 2003).
      We do not consider Spearman’s claims, raised for the first time in his
appeal, that the defendants discriminated against him because of his
disabilities in violation of the Fourteenth Amendment, the Texas Constitution,
the Americans with Disabilities Act, and the Rehabilitation Act. See Stewart
Glass & Mirror, Inc. v. U.S. Auto Glass Discount Centers, Inc., 200 F.3d 307,
316-17 (5th Cir. 2000).
      AFFIRMED.




                                       3